DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, 13-18, and 20-24 have been considered but are not persuasive.
Regarding claim 1, 8, and 15, Applicant argues:
“To the extent that the Office may be consider such trunk-group-based routing to be routing based on origination information, this portion of Soncodi fails to teach or suggest ‘selecting ..., based on a call session request, and to route a call session from an origin to a destination, between: origination information of the call session request; and destination of the call session request,’ as claimed.” (Remarks, page 10).

In response, Examiner respectfully disagrees. It is not clear based on the claim language and the arguments how the claimed language is any different from any ordinary phone call. For example, Caller A calling caller B’s telephone number and a routing device routing the call. Therefore, Soncodi disclosure of routing the telephone calls based on origination information discloses the claimed limitation. Furthermore, Soncodi discloses routing of priority calls such as 911 call (col. 5, lines 45-56). As such, Soncodi discloses selecting ..., based on a call session request, and to route a call session from an origin to a destination, between: origination information of the call session request; and destination of the call session request (col. 5, lines 45-56 – “Per-trunk-group call processor 114 may use data in Table 316 to select an outgoing trunk group from a group of outgoing trunk groups associated with the call destination”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-24 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 9,485,548 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent. For example, claim 1 includes most of the limitations of the previously patent claim 1, except “…wherein the origination information comprises information about the origin and wherein a first value of the header field indicates that the call session is to be routed based on the origination information and a second value of the same header field indicates that the call session is to be routed based on destination information of the call session request”. Therefore, the claims of the instant application would have been obvious to one of ordinary skill in the art at the time of the invention, since all features are obvious variation of the patented claims.
Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Claims 1-24 are rejected on the ground of nonstatutory double patenting over claims 1-17 of U. S. Patent No. 10,368,145 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent. For example, claim 1 includes most of the limitations of the previously patent claim 1, except “…wherein the database maps a plurality of origins, comprising the origin of the call session, with a plurality of next destinations, comprising the next destination for the call session”. Therefore, the claims of the instant application would have been obvious to one of ordinary skill in the art at the time of the invention, since all features are obvious variation of the patented claims.
Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-11, 13-18, and 20-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Soncodi et al. (US Patent 6,977,933). 
Regarding claim 1, Soncodi discloses a method comprising: selecting, by a routing computing device, based on a call session request, and to route a call session from an origin to a destination, between: origination information of the call session request; and destination information of the call session request; (see abstract; see fig. 2 and col. 3, lines 34 - col. 4, line 9 – routing based on origination information; col. 5, lines 45-56); determining, based on the one of the origination information or the destination information, a database (col. 3, lines 53 - col. 4, line 9); determining, using the database and the one of the origination information or the destination information, an intermediate destination (col. 3, lines 53 - col. 4, line 9); and routing, by the routing computing device, a call session toward the destination via the intermediate destination (col. 3, lines 53 - col. 4, line 9).
Regarding claim 2, Soncodi discloses wherein the selecting comprises selecting, based on a header field of the call session request, between the origination information and the destination information (see col. 3, lines 49-52; col. 4, lines 10-20). 
Regarding claim 3, Soncodi discloses selecting comprises selecting the origination information, wherein the intermediate destination is connected to a communication trunk of a network, wherein the communication trunk corresponds to the origination information (see col. 3, lines 63-col. 4, line 9). 
Regarding claim 4, Soncodi discloses wherein the call session request comprises an indication of a routing type, and wherein the determining the database comprises selecting, based on the indication of the routing type, the database from a plurality of databases (see col. 5 and 6 the various tables 310, 314, 324 etc; see for example, col. 6, lines 45-67 – priority calls such as 911 or calls with different codecs).
Regarding claim 6, Soncodi discloses wherein the origination information comprises an indication of a rate center of an origin corresponding to the call session request (col. 6, lines 1-11).
Regarding claim 7, Soncodi discloses wherein the call session request comprises a session initiation protocol (SIP) request, and wherein selecting comprises selecting, based on a trunk group header field of the SIP request, between the origination information and the destination information (see col. 3, lines 19-col. 4, line 20). 
Regarding claims 8 and 15, see rejection of claim 1.
Regarding claims 9 and 16, see rejection of claim 2.
Regarding claims 10 and 17, see rejection of claim 3.
Regarding claims 11 and 18, see rejection of claim 4.
Regarding claim 13, see rejection of claim 6.
Regarding claims 14 and 20, see rejection of claim 7.
Regarding claim 21, Soncodi discloses wherein the database associates a plurality of origins, comprising an origin associated with the call session, with a plurality of intermediate destinations comprising the intermediate destination (col. 3, lines 53 - col. 4, line 9 – “differential processing can be applied on a per-incoming-trunk-group basis”).
Regarding claims 22 and 23, see rejection of claim 21.
Regarding claim 24, Soncodi discloses wherein the call session request comprises an indication of a routing type, and wherein the selecting comprises selecting, based on the indication of the routing type, between the origination information and the destination information (col. 6, lines 45-67 – priority calls such as 911 or calls with different codecs).

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652